Citation Nr: 1607887	
Decision Date: 02/29/16    Archive Date: 03/04/16

DOCKET NO.  11-03 284	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUE

Entitlement to waiver of recovery of overpayment of compensation benefits in the calculated amount of $13,792.73.



REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel



INTRODUCTION

The Veteran served on active duty from May 3, 1974 to May 31, 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2010 decision by the Committee on Waivers and Compromises (COWC) of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  VA's current agency of original jurisdiction (AOJ) is the VA RO in Winston-Salem, North Carolina.

In January 2014, the Board remanded the case to the AOJ in order to schedule the Veteran for a videoconference hearing before the Board, in accordance with his request.  As explained below, the Veteran has not yet been afforded the requested hearing.

The appeal is again REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In his substantive appeal, received in January 2011, the Veteran requested a hearing before a Veterans Law Judge by videoconference from the RO.  A videoconference hearing was duly scheduled in May 2013, but the Veteran was unable to appear because he was incarcerated.  The Veteran asked that his hearing be postponed until his scheduled release in August 2014.

The Board remanded the case to the AOJ in January 2014 with the direction to reschedule the Veteran for videoconference hearing in accordance with his request.  The electronic file shows the Veteran was released from incarceration on August 24, 2014; he has since submitted correspondence to the AOJ stating he is now available to testify and still wants to do so.  Therefore, the case will be remanded for the requested hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before the Board by videoconference from the RO.  The Veteran should be notified in writing of the date, time and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws his request for hearing or fails without good cause to appear for the scheduled hearing, return the case to the Board for further appellate action. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

